        Case
         Case1:11-cv-02613-NRB
               1:11-cv-02613-NRB Document
                                  Document763-5 Filed 09/04/19
                                           767 Filed           Page,2.
                                                      08/12/19:Page    of 23
                                                                    1 of                                'Il

                                                                             DOCC:\lE'.\T
                                                                         l   ELECTRO'.';ICALLY FILED
                           UNITED STATES DISTRICT COURT DOC#:
                          SOUTHERN DISTRICT OF NEW YORK DATE FILED:
                                                                         I                      I
                                                                                            'f /1 Lq
                                                                                                    t
  IN RE LIBOR-BASED FINANCIAL                            Master File No. 11-md-2262 (NRB)
  INSTRUMENTS ANTITRUST LITIGATION


  THIS DOCUMENT RELATES TO:


  METZLER INVESTMENT GmbH, et al.,                       No. 11 Civ. 2613

                                 Plaintiffs,

                         v.

  CREDIT SUISSE GROUP AG, et al.

                                 Defendants.



     [PROP.,9SEri] ORDER PRELIMINARILY APPROVING EXCHANGE-BASED
        /       PLAINTIFFS' REVISED PLAN OF DISTRIBUTION

       This matter having come before the Court by way of Exchange-Based Plaintiffs' Motion for

an Order Preliminarily Approving the Revised Plan of Distribution for the Exchange-Based Plaintiffs'

Settlements in the above-captioned matter (the "Action") before this Court; and

       The Court finding that the proposed Revised Plan of Distribution is reasonable and rational

and should be sent to Class Members for review prior to the Fairness Hearing;

       IT IS on this   7'~ day o~L/4-:k<             ,2019:

ORDERED that the Motion is GRANTED as follows:

       1.      Capitalized terms used herein shall have the same meaning as in Exchange-Based

Plaintiffs' memorandum in support of the Motion.
        Case 1:11-cv-02613-NRB
          Case 1:11-cv-02613-NRBDocument
                                 Document763-5
                                           767 Filed
                                               Filed 08/12/19 Page 3
                                                     09/04/19 Page 2 of
                                                                     of 3
                                                                        2



       2.      The Revised Plan of Distribution set forth in Exhibit A to the Supplemental

Declaration of Gary S. Jacobson in Support of the Exchange-Based Plamtiffs' Motion for Preliminary
        ~ 1-n,n;l,/,•<..t/4. ~ "-f..e..vY'dez-c:.c. w,'ih 72-c..   ~IT     d,r't!c-1-/.,,.,...
Approval of the Revised Plan of DistributionA.is preliminarily approved.



IT IS SO ORDERED.

DATE~~                      "I, U?/;J                     L~~U/~
                                                        NAOMI R. BUCHWALD
                                                        UNITED STATES DISTRICT JUDGE




                                                    2
